     Case 3:18-cv-02108-CAB-JMA Document 8 Filed 10/03/18 PageID.237 Page 1 of 8




 1
     Becca J. Wahlquist, Esq. (SBN 215948)
     Snell & Wilmer LLP
 2   350 S. Grand Ave. # 3100
 3   Los Angeles, CA 90071-3406
     (213) 929-2544
 4
     bwahlquist@swlaw.com
 5

 6
     Damian P. Richard, Esq. (SBN 262805)
     Sessions, Fishman, Nathan & Israel, LLP
 7   1545 Hotel Circle South, Suite 150
 8   San Diego, CA 92108
     (619) 758-1891
 9
     drichard@sessions.legal
10
     Attorneys for Credit One Bank, N.A.
11

12
                              UNITED STATES DISTRICT COURT

13
                           SOUTHERN DISTRICT OF CALIFORNIA

14   RICHARD BLAKER, an individual,              )   Case No.: 18-CV-02108-CAB-JMA
                                                 )
     and SAMANTHA BLAKER, an                     )
15
     individual,                                 )
                                                 )   MEMORANDUM OF POINTS AND
16
                                                 )   AUTHORITIES IN OPPOSITION TO
17
                     Plaintiffs,                 )   PLAINTIFFS’ MOTION TO
             vs.                                 )
18
                                                 )   REMAND
                                                 )
19   CREDIT ONE BANK, N.A.,                      )
                                                 )
20
                                                 )
                     Defendant.                  )
21
             Defendant Credit One Bank, N.A. (the “Bank”) hereby files its Memorandum
22
     of Points and Authorities in Opposition to the Motion to Remand (“Motion”) of
23
     Plaintiffs’ Richard and Samantha Blaker (“Plaintiffs”)
24
        I.         INTRODUCTION
25
             In seeking remand, Plaintiffs emphasize the length of time that has passed
26
     since they first brought their lawsuit against the Bank, without doing anything to
27
     address the Bank’s central point that the State Court Action, when brought and up
28
     through August 13, 2018, asserted only state law claims that could not have put


                                    Opposition to Motion to Remand
                                                   1
     Case 3:18-cv-02108-CAB-JMA Document 8 Filed 10/03/18 PageID.238 Page 2 of 8




 1   more than $75,000 at issue. Plaintiffs’ State Court Action was then stayed in its
 2   entirety while Plaintiffs were compelled to arbitration. (ECF No. 1-4.) Plaintiffs’
 3   state law claims asserted in court before the parties moved into arbitration did not
 4
     put more than $75,000 at issue for Plaintiffs’ varied claims (as evidenced by the
 5
     fact that the state law claims were adjudicated in Plaintiffs’ favor in arbitration and
 6
     resulted in less than $75,000 awarded, including attorneys’ fees. (ECF No. 1-7, at
 7
     29-39 of 51.). As further discussed below, given the stay in the State Court Action
 8
     and the absence of any federal-question claims or claims meeting diversity
 9
     jurisdiction requirements in that State Court Action , the Bank’s removal was timely
10
     made after Plaintiffs ended the state court stay and moved to confirm their
11
     arbitration award.
12
           It is undisputed that Plaintiffs’ Telephone Consumer Protection Act, 47
13

14
     U.S.C. § 227 (“TCPA”) claim appeared for the first time midway through the

15
     arbitration, in the form of an amended arbitration claim put before the American

16   Arbitration Association (“AAA”). The Bank was not entitled at that time and could
17   not seek to remove the stayed action out of arbitration to federal court (and indeed,
18   it would be burdensome on companies in arbitration and on federal courts should
19   any amendment to claims in arbitration be considered sufficient to trigger removal
20   obligations). Instead, the Notice of Removal was filed timely pursuant to 28 U.S.C.
21   § 1446(b) because the State Court Action did not become removable pursuant to 28
22   U.S.C. § 1331 and 28 U.S.C. § 1332(a) until August 13, 2018, the date that Plaintiffs
23
     served their Petition in the State Court Action and thus, for the first time, put (i) the
24
     TCPA claim, and (ii) over $75,000, at issue in the State Court Action.
25
           Thus, as detailed below, Plaintiffs’ Motion should be denied. Removal is
26
     timely and proper, pursuant to 28 U.S.C. § 1441, under two separate and
27
     independent grounds: 28 U.S.C. § 1331 (federal question) and 28 U.S.C. § 1332(a)
28
     (complete diversity).    This Court has both original jurisdiction and diversity


                                      Opposition to Motion to Remand
                                                     2
     Case 3:18-cv-02108-CAB-JMA Document 8 Filed 10/03/18 PageID.239 Page 3 of 8




 1   jurisdiction over the parties’ dispute regarding the arbitration award, and this
 2   discrete matter involving the arbitration award should proceed in this district.
 3      II.      BECAUSE THERE WAS NO “CIVIL ACTION” PENDING
 4
                 DURING PRIVATE, CONTRACTUAL ARBITRATION, THE
 5
                 BANK’S REMOVAL WAS TIMELY
 6
              Section 1441(a) permits removal only of “civil action[s] brought in a State
 7
     court” (emphasis added). “Arbitration awards are not self-enforcing.” Hoeft v.
 8
     MVL Group, Inc., 343 F.3d 57, 63 (2d Cir. 2003). It was not until Plaintiffs
 9
     petitioned the Court that the first and only opportunity to remove occurred. There
10
     existed an Order staying the State Court Action and compelling the parties to private
11
     arbitration before the AAA. As such, during the pendency of the private arbitration,
12
     there was no removable “civil action” pursuant to section 1441(a).
13

14
              Arbitration is not “a civil action.” See Bull HN Info. Sys., Inc. v. Hutson, 229

15
     F.3d 321, 329 (1st Cir. 2000) (“arbitration is independent of judicial proceedings”).

16   See also Odeon Capital Grp., LLC v. Ackerman, 149 F. Supp. 3d 480, 485
17   (S.D.N.Y. 2016) (distinguishing “between arbitration, on the one hand, and judicial
18   proceedings ‘asserted in a court of the state,’ on the other” and holding that
19   “arbitration is neither an action nor a special proceeding, and so diversity of
20   citizenship may not be assessed as of arbitration's commencement;” action was
21   deemed commenced on the date the motion to vacate arbitration award was filed).
22            Here, under 28 U.S.C. § 1441(a), no “civil action” was pending from July 18,
23
     2016, when the case was compelled to arbitration, until August 13, 2018, when the
24
     Petition was received. The removal was therefore timely.
25
              The proceeding . . . was not in the state court at that time but was
26
              pending before the arbitrator. . . . At the time . . . it could not be
27
              predicted whether the proceeding would ever come before any court. It
28
              is brought in the state court when that court is [] asked to participate in


                                        Opposition to Motion to Remand
                                                       3
     Case 3:18-cv-02108-CAB-JMA Document 8 Filed 10/03/18 PageID.240 Page 4 of 8




 1         the proceeding . . . for instance . . . by a motion to confirm . . . the
 2         award . . . Until one of these steps is taken, or the court is in some other
 3         way requested to intervene, the proceeding is not removable. . . . Since
 4
           the petition to remove was [timely] filed [after] the [] application to the
 5
           court, in this case the motion to confirm the award, the removal was
 6
           timely. . . .
 7
     Minkoff v. Scranton Frocks, Inc., 172 F. Supp. 870, 876-77 (S.D.N.Y. 1959)
 8
     (emphasis added).
 9
        III.   WAIVER DOES NOT APPLY
10
           At pages 6-7 of their Motion Plaintiffs argue waiver based on the Bank’s
11
     motion to compel arbitration. However, this argument is fundamentally flawed. No
12
     dispute exists that the original complaint, to which the motion to compel arbitration
13

14
     pertained, contained no TCPA claims over which this Court has original

15
     jurisdiction, nor any other federal claim for relief. (ECF No. 2-2, ¶ 3; ECF No. 1-

16   2.) See also MG Bldg. Materials, Ltd. v. Paychex, Inc., 841 F. Supp. 2d 740, 752
17   (W.D. N.Y. 2012) (holding that a defendant does not waive its right to remove
18   action against it by moving in state court to compel arbitration, when the motion
19   was filed prior to an amendment adding the grounds for federal removal). Nor did
20   the original complaint allege damages in excess of the amount in controversy of 28
21   U.S.C. § 1332(a). The case was simply not removable when the Bank filed its
22   motion to compel arbitration of the state law claims (which did not put more than
23
     $75,000 at issue) that were asserted by Plaintiffs in their State Court Action.
24
        At no time was the private, contractual arbitration removable to federal court
25
     while there existed a Court Order compelling the parties to arbitrate, and while the
26
     state court complaint remained devoid of TCPA claims. Thus, the Bank did not
27
     waive removal; indeed, it had no ability to remove until after August 13, 2018.
28




                                     Opposition to Motion to Remand
                                                    4
     Case 3:18-cv-02108-CAB-JMA Document 8 Filed 10/03/18 PageID.241 Page 5 of 8




 1      IV.    THE FUNCTUS OFFICIO DOCTRINE DOES NOT APPLY; THE
 2             BANK REMOVED AFTER THE FIRST ACTION IN STATE
 3             COURT MADE THE CASE REMOVABLE
 4
           Next, Plaintiffs’ reliance on Bosack v. Soward, 586 F.3d 1096, 1103 (9th Cir.
 5
     2009) and the common law doctrine of functus officio is entirely misplaced and
 6
     nonsensical. “The doctrine of functus officio (task performed)” merely “precludes
 7
     an arbitrator from reconsidering his decision.”              Hotel Employees, Restaurant
 8
     Employees, Local 878 v. Cullop, No. A88-0385-CIV (HRH), 1994 WL 242114, 146
 9
     LRRM (BNA) 3086 (D. Alaska Apr. 7, 1994). Bosack similarly confirms that the
10
     common law doctrine merely “forbids an arbitrator to redetermine an issue which
11
     he has already decided.” 586 F.3d at 1103. Here, however, there is no motion for
12
     reconsideration pending. The Bank has timely removed the case to this federal
13

14
     district court in order to seek to vacate the TCPA portion of the award pursuant to

15
     the Federal Arbitration Act (“FAA”). No arbitrator—nor anyone, for that matter—

16   has ever ruled on whether Plaintiffs’ TCPA claim is removeable, and therefor there
17   is no request for reconsideration.
18         It is also significant here that the state court complaint to this day does not
19   contain a TCPA claim. Thus, Plaintiffs misstate the holding of CAP of MB, Inc. v.
20   Champion Rock Prod., Inc., 111 F.Supp.2d 728, 732 (D.S.C. 2000), given the facts
21   here. In CAP the state court proceedings had not been stayed, as is the case here.
22   Moreover, CAP did not involve a situation in which the initial claims asserted in
23
     the original complaint were the same at the time confirmation of the arbitration
24
     award was sought—stated differently, in CAP there was no intervening (i) addition
25
     of a federal claim during arbitration, or (ii) award in excess of $75,000 under claims
26
     solely added during arbitration, as is the case here.
27
           Further, CAP cites to and relies in part on Old Dutch Farms, Inc. v. Milk
28
     Drivers & Dairy Emp. Union Local 584, Int'l Bhd. of Teamsters, Chauffeurs,


                                     Opposition to Motion to Remand
                                                    5
     Case 3:18-cv-02108-CAB-JMA Document 8 Filed 10/03/18 PageID.242 Page 6 of 8




 1   Warehousemen & Helpers of Am., 222 F. Supp. 125, 130 (E.D.N.Y. 1963)—a case
 2   illustrating why Plaintiffs are so wrong in their arguments. Old Dutch holds that
 3   the time in which to remove “commences to run from the date of the first court
 4
     action relating to the arbitration.” Id. (emphasis added). See also Lesser Towers,
 5
     Inc. v. Roscoe-Ajax Constr. Co., 258 F. Supp. 1005, 1008 (S.D. Cal. 1966) (noting
 6
     the general rule that “the time for removal of the supervision of an arbitration
 7
     proceeding from the State to the Federal courts begins to run from the date of the
 8
     first court action relating to the arbitration” (emphasis added)). The “court action”
 9
     requirement, too, emphasizes the timeliness of the Bank’s removal.             Before
10
     Plaintiffs petitioned to confirm their award, there was no “court action,” and no
11
     mechanism by which to seek removal, because the State Court Action was entirely
12
     stayed. (ECF No. 1, at ¶ 9; ECF No. 1-4.) Until Plaintiffs re-invoked a “court
13

14
     action,” thereby ending the “stay,” there was nothing for the Bank to remove to this

15
     district.

16      V.       FURTHER, EQUITY SUPPORTS ALLOWING REMOVAL OF
17               THE BANK’S CHALLENGE TO THE PORTIONS OF THE
18               AWARD INVOLVING A FEDERAL STATUTE.
19           Finally, even if there had been waiver as Plaintiffs claim, courts have held
20   that the one-year statutory period is subject to equitable considerations. Tedford v.
21   Wamer-Lambert Co., 327 F.3d 423, 427 (5th Cir. 2003). In Tedford, the Circuit
22   Court recognized that Section 1446(b) is not inflexible, and the conduct of the
23
     parties may affect whether it is equitable to strictly apply the one-year limit. Id. at
24
     427. See also Move, Inc. v. Citigroup Global Markets, Inc., 840 F.3d 1152, 1156
25
     (9th Cir. 2016) (holding that equitable tolling doctrine applies to FAA); Ferguson
26
     v. Security Life of Denver Ins. Co., 996 F. Supp. 597, 603 (N.D. Tex. 1998) (the
27
     one-year limitation on removal contained in § 1446(b) is not absolute but subject to
28
     equitable exceptions); Patterson v. Int'l Bhd. of Teamsters, Local 959, 121 F.3d


                                     Opposition to Motion to Remand
                                                    6
     Case 3:18-cv-02108-CAB-JMA Document 8 Filed 10/03/18 PageID.243 Page 7 of 8




 1   1345, 1349 (9th Cir. 1997) (interpreting impact of bankruptcy stay, period for
 2   removal does not begin to run until the stay was lifted); Easley v. Pettibone
 3   Michigan Corp., 990 F.2d 905, 908 (6th Cir. 1993) (same); Fed’n of Westinghouse
 4
     v. Westinghouse Elec. Corp., 602 F. Supp. 956, 959 (W.D. Pa. 1984) (holding that
 5
     “national policy favoring arbitration” compelled a conclusion that a request for
 6
     voluntary arbitration tolled the statute of limitations).
 7
           Here, where Plaintiffs made no effort to amend their state court complaint or
 8
     to return to court until seeking to confirm their award on August 13, 2018, and
 9
     where a stay was in place in state court, it would be inequitable to hold that the
10
     Bank should have moved in that forum for permission to remove an ongoing
11
     arbitration proceeding into federal court—and it would set a bad precedent for this
12
     Court, as then out of an abundance of caution the Bank and other companies like it
13

14
     would be required to attempt to remove cases directly out of arbitration to federal

15
     court whenever it becomes apparent that within that arbitration, for the first time, a

16   claimant is seeking in excess of $75,000 or has added a federal question claim. “It
17   is one of the purposes of arbitration that it serve as ‘an integral part of the system
18   of self-government.’ It would be destructive of this purpose, and would needlessly
19   crowd the Court’s dockets . . . .” Minkoff, 172 F. Supp. at 876.
20      VI.    CONCLUSION
21         In 28 U.S.C. § 1446(b)(3) Congress provided that, “if the case stated by the
22   initial pleading is not removable, a notice of removal may be filed within 30 days
23
     after receipt by the defendant, through service or otherwise, of a copy of an
24
     amended pleading, motion, order or other paper from which it may first be
25
     ascertained that the case is one which is or has become removable.” The amended
26
     arbitration claim filed before the AAA claim did not constitute a “pleading”
27
     pursuant to 28 U.S.C. § 1446(b)(1), nor was it “filed in court.” This notion is
28
     consistent with the well-settled case law discussed above that holds that arbitration


                                      Opposition to Motion to Remand
                                                     7
     Case 3:18-cv-02108-CAB-JMA Document 8 Filed 10/03/18 PageID.244 Page 8 of 8




 1   proceedings are not “civil action[s]” for purposes of removal.
 2         Tellingly, Plaintiffs offer no case to support the proposition that the Bank
 3   could have removed the matter to federal court midway through the private,
 4
     contractual arbitration which itself was compelled by order of the State Court. The
 5
     Court should deny Plaintiffs’ Motion, and should address the discrete issue before
 6
     it in this new matter of whether the AAA award granting Plaintiffs hundreds of
 7
     thousands of dollars in damages under the TCPA should be vacated in part pursuant
 8
     to the FAA.
 9

10
     Dated: 10/3/18                  SESSIONS, FISHMAN, NATHAN & ISRAEL, L.L.P.
11
                                     /s/Damian P. Richard
12                                   Damian P. Richard
13
                                     Attorney for Defendant Credit One Bank, N.A.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                    Opposition to Motion to Remand
                                                   8
